


110 HR 2332 IH: Syria Accountability and Liberation

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2332
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Engel,
			 Mr. Blunt,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. Cantor,
			 Mr. McCotter,
			 Mr. Chabot,
			 Mr. Burton of Indiana,
			 Mr. Pence,
			 Mr. Rohrabacher,
			 Mr. Fortuño,
			 Mr. Wilson of South Carolina,
			 Mr. Mack, Mr. Poe, Mr. McCaul
			 of Texas, Mr. Burgess,
			 Mr. Tiberi,
			 Mrs. Myrick,
			 Mr. Gerlach,
			 Mr. LaTourette,
			 Mr. Terry,
			 Mr. Lamborn,
			 Mr. Goodlatte,
			 Mr. Linder,
			 Mr. Kline of Minnesota,
			 Mr. Saxton,
			 Mr. Mario Diaz-Balart of Florida, and
			 Mr. McHugh) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Ways and Means,
			 Financial Services, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To strengthen sanctions against the Government of Syria,
		  to enhance multilateral commitment to address the Government of Syria’s
		  threatening policies, to establish a program to support a transition to a
		  democratically-elected government in Syria, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Syria Accountability and Liberation
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Strengthening United States sanctions against
				Syria
					Sec. 101. Declarations of policy.
					Sec. 102. Codification of existing sanctions.
					Sec. 103. Sanctions against certain persons.
					Sec. 104. Sanctions against certain foreign
				countries.
					Title II—Sanctions targeting Syria’s energy sector
					Sec. 201. Imposition of sanctions.
					Sec. 202. Advisory opinions.
					Sec. 203. Termination of sanctions.
					Sec. 204. Duration of sanctions; presidential
				waiver.
					Sec. 205. Determinations not reviewable.
					Sec. 206. Exclusion of certain activities.
					Title III—Diplomatic efforts to isolate the Government of
				Syria
					Sec. 301. Sense of Congress relating to bilateral
				efforts.
					Sec. 302. Opposition to Syria’s membership and candidacy for
				leadership posts in United Nations institutions.
					Sec. 303. Actions at the United Nations General
				Assembly.
					Sec. 304. Actions at international financial
				institutions.
					Sec. 305. Actions at the International Atomic Energy
				Agency.
					Sec. 306. Establishment of United States and regional contact
				groups.
					Sec. 307. Report on assistance to, and commerce with,
				Syria.
					Title IV—Assistance to support democracy in Syria 
					Sec. 401. Declarations of policy.
					Sec. 402. Assistance to support a transition to democracy in
				Syria.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)Develop;
			 developmentTo
			 develop, or the development of, petroleum
			 resources means the exploration for, or the extraction, refining, or
			 transportation by pipeline of, petroleum resources.
			(3)Goods and
			 technologyThe terms
			 goods and technology have the meanings given those
			 terms in section 16 of the Export Administration Act of 1979 (50 U.S.C. App.
			 2415).
			(4)Government of
			 SyriaThe term Government of Syria includes any
			 agency or instrumentality of the Government of Syria, including any entity that
			 is controlled by the Government of Syria.
			(5)Investment
				(A)In
			 generalThe term investment means any of the
			 following activities if the activity is undertaken pursuant to an agreement, or
			 pursuant to the exercise of rights under such an agreement, that is entered
			 into with the Government of Syria or a nongovernmental entity in Syria on or
			 after the date of the enactment of this Act:
					(i)The entry into a
			 contract that includes responsibility for the development of petroleum
			 resources located in Syria, or the entry into a contract providing for the
			 general supervision and guarantee of another person's performance of such a
			 contract.
					(ii)The purchase of a
			 share of ownership, including an equity interest, in that development.
					(iii)The entry into a
			 contract providing for the participation in royalties, earnings, or profits in
			 that development, without regard to the form of the participation.
					(B)ExclusionThe term investment does not
			 include the entry into, performance, or financing of a contract to sell or
			 purchase goods, services, or technology.
				(C)Amendments or
			 modificationsFor purposes of
			 this paragraph, an amendment or other modification that is made, on or after
			 the date of the enactment of this Act, to an agreement or contract shall be
			 treated as the entry of an agreement or contract.
				(6)PersonThe term person means—
				(A)a natural person;
			 and
				(B)a corporation,
			 business association, partnership, society, trust, any other nongovernmental
			 entity, organization, or group, and any governmental entity operating as a
			 business enterprise.
				(7)Petroleum
			 resourcesThe term
			 petroleum resources includes petroleum and natural gas resources.
			(8)United states
			 assistanceThe term United States assistance
			 means—
				(A)any assistance
			 under the Foreign Assistance Act of 1961 (22 U.S.C. 2251 et seq.), other than
			 urgent humanitarian assistance or medicine;
				(B)sales and
			 assistance under the Arms Export Control Act (22 U.S.C. 2751 et seq.);
				(C)financing by the
			 Commodity Credit Corporation for export sales of agricultural commodities;
			 and
				(D)financing under
			 the Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.).
				IStrengthening
			 United States sanctions against Syria
			101.Declarations of
			 policyCongress makes the
			 following declarations of policy:
				(1)The actions of the Government of the Syrian
			 Arab Republic, including its support for, and facilitation of, terrorist
			 activities, including inside of Iraq, its development of long-range missiles
			 and weapons of mass destruction programs and capabilities, its continued
			 interference with the internal affairs of the Lebanese Republic in violation of
			 multiple United Nations Security Council resolutions and of its international
			 obligations, and its massive, systematic, and extraordinary violations of human
			 rights of the Syrian people, are a threat to the national security interests of
			 the United States and international peace.
				(2)The policy of the
			 United States shall be to deny the Government of Syria the ability to carry out
			 the following:
					(A)To finance,
			 provide safe-haven, or otherwise support terrorist organizations.
					(B)To develop chemical, biological,
			 radiological, or nuclear weapons and long-range ballistic missiles.
					(C)To continue to
			 interfere in the affairs of the Government of Lebanon in contravention of
			 multiple United Nations Security Council Resolutions, and other pertinent
			 obligations.
					(D)To continue to
			 oppress the people of Syria.
					(3)The President
			 should advocate for, and should instruct the United States Permanent
			 Representative to the United Nations to propose and seek within the United
			 Nations Security Council, a mandatory international embargo against the
			 Government of Syria, pursuant to Article 41 of the Charter of the United
			 Nations.
				(4)Any effort by a country that is a recipient
			 of United States assistance to facilitate, directly or indirectly, the
			 development of Syria’s chemical, biological, radiological, or nuclear weapons
			 capabilities, long-range ballistic missile development programs, or to help
			 make operational any nuclear facility in Syria will have a detrimental impact
			 on United States assistance to, or commercial and financial relations with,
			 such country.
				102.Codification of
			 existing sanctionsRestrictions against the Government of
			 Syria, and on persons by reason of their direction of, or contribution to,
			 activities of the Government of Syria, that were imposed pursuant to the
			 International Emergency Economic Powers Act, the Syria Accountability and
			 Lebanese Sovereignty Act of 2003, the Iran, North Korea, and Syria
			 Nonproliferation Act, or any similar provision of law, as in effect on the date
			 of the enactment of this Act, including the restrictions imposed under
			 Executive Order 12938 (as amended by Executive Order 13094), Executive Order
			 13338, Executive Order 13399, and any similar Executive Order, shall remain in
			 effect against the Government of Syria and may not be lifted pursuant to such
			 provisions of law until the President certifies to the appropriate
			 congressional committees that a government exists in Syria that—
				(1)has ceased any and all support for
			 terrorism and has not provided such support during the preceding 5-year period,
			 including support for Palestinian terrorist groups, and has not been determined
			 by the Secretary of State, for the purposes of section 6(j) of the Export
			 Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
			 section 40 of the Arms Export Control Act, or any other provision of law, to be
			 a government that has repeatedly provided support for acts of international
			 terrorism at any time during that 5-year period;
				(2)has permanently dismantled Syria’s
			 chemical, biological, radiological, and nuclear weapons programs and has taken
			 demonstrable steps to combat the proliferation of such weapons;
				(3)respects the boundaries, sovereignty, and
			 right to exist of all neighboring countries; and
				(4)upholds and
			 defends the human rights and civil liberties of its people.
				103.Sanctions
			 against certain persons
				(a)ProhibitionIf
			 any person transfers or retransfers goods or technology so as to contribute to
			 the efforts by the Government of Syria to acquire or develop destabilizing
			 numbers or types of advanced conventional weapons, or to acquire, develop,
			 produce, or stockpile biological, chemical, radiological, or nuclear weapons or
			 long-range ballistic missiles, then the sanctions described in subsection (b)
			 shall be imposed.
				(b)SanctionsThe
			 sanctions to be imposed pursuant to subsection (a) are as follows:
					(1)Procurement
			 sanctionThe United States Government shall not procure, or enter
			 into any contract for the procurement of, any goods or services from the
			 sanctioned person.
					(2)Export
			 sanctionThe United States Government shall not issue any license
			 for any export by or to the sanctioned person.
					(3)Import
			 sanctionThe President shall ban the importation of any article
			 that is a product of the sanctioned person.
					(c)Persons against
			 whom sanctions are To be imposedThe sanctions described in
			 subsections (a) and (b) shall be imposed on—
					(1)any person the
			 President determines has carried out the activities described in subsection
			 (a); and
					(2)any person the
			 President determines—
						(A)is a successor
			 entity to the person referred to in paragraph (1);
						(B)is a parent or
			 subsidiary of the person referred to in paragraph (1) if that parent or
			 subsidiary engaged in the activities referred to in paragraph (1); or
						(C)is an affiliate of
			 the person referred to in paragraph (1) if that affiliate engaged in the
			 activities referred to in paragraph (1) and if that affiliate is controlled in
			 fact by the person referred to in paragraph (1).
						(d)Sanctioned
			 person definedFor purposes
			 of this title, the term sanctioned person means any person or
			 entity described in paragraph (1).
				104.Sanctions
			 against certain foreign countries
				(a)ProhibitionIf the President determines that the
			 government of any foreign country transfers or retransfers goods or technology,
			 or provides assistance, so as to contribute to the efforts by the Government of
			 Syria to acquire or develop destabilizing numbers and types of advanced
			 conventional weapons, or to acquire, develop, produce, or stockpile chemical,
			 biological, radiological, or nuclear weapons and long-range ballistic missiles,
			 then the President shall impose two or more of the sanctions described in
			 subsection (b), and the sanctions described in subsection (c).
				(b)SanctionsThe
			 sanctions referred to in subsection (a) are as follows:
					(1)Suspension of
			 united states assistanceThe United States Government shall
			 suspend United States assistance to the sanctioned country.
					(2)Export
			 sanctionThe United States Government shall not issue any license
			 for any export by or to the sanctioned country.
					(3)Import
			 sanctionThe President shall ban the importation of any article
			 that is a product of the sanctioned country.
					(4)International
			 financial institution assistanceThe Secretary of the Treasury
			 shall instruct the United States Executive Director at each international
			 financial institution (as defined in section 1701(c)(2) of the International
			 Financial Institutions Act) to oppose and vote against the extension by such
			 institution of any financial or technical assistance to the sanctioned
			 country.
					(5)Suspension of
			 codevelopment or coproduction agreementsThe United States
			 Government shall suspend compliance with its obligations under any memorandum
			 of understanding with the sanctioned country for the codevelopment or
			 coproduction of any item on the United States Munitions List (established under
			 section 38 of the Arms Export Control Act (22 U.S.C. 2778)), including any
			 obligation for implementation of the memorandum of understanding through the
			 sale to the sanctioned country of technical data or assistance or the licensing
			 for export to the sanctioned country of any component part.
					(6)United states
			 munitions listNo item on the United States Munitions List
			 (established pursuant to section 38 of the Arms Export Control Act) may be
			 exported to the sanctioned country.
					(c)Suspension of
			 military and dual-use technical exchange agreementsThe United
			 States Government shall suspend compliance with its obligations under any
			 technical exchange agreement involving military and dual-use technology between
			 the United States and the sanctioned country that does not directly contribute
			 to the security of the United States, and no military or dual-use technology
			 may be exported from the United States to the sanctioned country pursuant to
			 that agreement during that period.
				IISanctions
			 targeting Syria’s energy sector
			201.Imposition of
			 sanctions
				(a)Imposition of
			 sanctionsExcept as provided in subsection (f), the President
			 shall impose the sanctions specified in paragraphs (1) and (2) of subsection
			 (b) and one more of the sanctions specified in paragraphs (3) through (6) of
			 such subsection, if the President determines that a person has, on or after the
			 date of the enactment of this Act, made an investment of $5,000,000 or more (or
			 any combination of investments thereof, which in the aggregate equals or
			 exceeds $5,000,000 in any 12-month period), that contributed to the enhancement
			 of the Government of Syria’s ability to develop petroleum resources in
			 Syria.
				(b)Sanctions
			 specifiedThe sanctions specified in this subsection are as
			 follows:
					(1)Export-import
			 bank assistance for exports to sanctioned personsThe President
			 shall direct the Export-Import Bank of the United States not to give approval
			 to the issuance of any guarantee, insurance, extension of credit, or
			 participation in the extension of credit in connection with the export of any
			 goods or services to any sanctioned person.
					(2)Loans from
			 united states financial institutionsThe United States Government
			 shall prohibit any United States financial institution from making loans or
			 providing credits to any sanctioned person totaling more than $10,000,000 in
			 any 12-month period unless such person is engaged in activities to relieve
			 human suffering and the loans or credits are provided for such
			 activities.
					(3)Export
			 sanctionThe President may order the United States Government not
			 to issue any specific license and not to grant any other specific permission or
			 authority to export any goods or technology to a sanctioned person
			 under—
						(A)the Export Administration Act of
			 1979;
						(B)the Arms Export Control Act;
						(C)the Atomic Energy Act of 1954; or
						(D)any other statute that requires the prior
			 review and approval of the United States Government as a condition for the
			 export or reexport of goods or services.
						(4)Prohibitions on
			 financial institutionsThe following prohibitions may be imposed
			 against a sanctioned person that is a financial institution:
						(A)Prohibition on
			 designation as primary dealerNeither the Board of Governors of
			 the Federal Reserve System nor the Federal Reserve Bank of New York may
			 designate, or permit the continuation of any prior designation of, such
			 financial institution as a primary dealer in United States Government debt
			 instruments.
						(B)Prohibition on
			 service as a repository of government fundsSuch financial
			 institution may not serve as an agent of the United States Government or serve
			 as repository for United States Government funds.
						The
			 imposition of either sanction under subparagraph (A) or (B) shall be treated as
			 one sanction for purposes of this title, and the imposition of both such
			 sanctions shall be treated as two sanctions for purposes of this title.(5)Procurement
			 sanctionThe United States Government may not procure, or enter
			 into any contract for the procurement of, any goods or services from a
			 sanctioned person.
					(6)Additional
			 sanctionsThe President may impose sanctions, as appropriate, to
			 restrict imports with respect to a sanctioned person, in accordance with the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 and
			 following).
					(c)Persons against
			 which the sanctions are To be imposed
					(1)In
			 generalThe sanctions described in subsections (a) and (b) shall
			 be imposed on—
						(A)any person the
			 President determines has carried out the activities described in subsection
			 (a); and
						(B)any person the
			 President determines—
							(i)is a
			 successor entity to the person referred to in subparagraph (A);
							(ii)is
			 a parent or subsidiary of the person referred to in subparagraph (A) if that
			 parent or subsidiary engaged in the activities referred to in subparagraph (A);
			 or
							(iii)is
			 an affiliate of the person referred to in subparagraph (A) if that affiliate
			 engaged in the activities referred to in paragraph (1) and if that affiliate is
			 controlled in fact by the person referred to in subparagraph (A).
							(2)Sanctioned person
			 definedFor purposes of this
			 title, the term sanctioned person means any person or entity
			 described in paragraph (1).
					(d)Publication in
			 Federal RegisterThe President shall cause to be published in the
			 Federal Register a current list of sanctioned persons. The removal of persons
			 or entities from, and the addition of persons and entities to, the list of
			 sanctioned persons, shall also be so published.
				(e)Publication of
			 projectsThe President shall cause to be published in the Federal
			 Register a list of all projects which have been publicly tendered in the oil
			 and gas sector in Syria.
				(f)ExceptionsThe
			 President shall not be required to apply or maintain the sanctions specified in
			 subsection (b)—
					(1)in the case of
			 procurement of defense articles or defense services—
						(A)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities to satisfy requirements essential to the national security of the
			 United States;
						(B)if the President determines and certifies
			 in writing to the appropriate congressional committees that the person to which
			 the sanctions would otherwise be applied is a sole source supplier of the
			 defense articles or services, that the defense articles or services are
			 essential, and that alternative sources are not readily or reasonably
			 available; or
						(C)if the President
			 determines and certifies in writing to the appropriate congressional committees
			 that such articles or services are essential to the national security of the
			 United States under defense coproduction agreements;
						(2)in the case of
			 procurement, to eligible products, as defined in section 308(4) of the Trade
			 Agreements Act of 1979 (19 U.S.C. 2518(4)), of any foreign country or
			 instrumentality designated under section 301(b)(1) of that Act (19 U.S.C.
			 2511(b)(1));
					(3)to
			 products, technology, or services provided under contracts entered into before
			 the date on which the President publishes in the Federal Register the name of
			 the person with respect to whom the sanctions are to be imposed;
					(4)to—
						(A)spare parts which
			 are essential to United States products or production; and
						(B)component parts,
			 but not finished products, essential to United States products or production;
			 and
						(5)to
			 medicines, medical supplies, or other humanitarian items.
					202.Advisory
			 opinionsThe Secretary of
			 State may, upon the request of any person, issue an advisory opinion to that
			 person as to whether a proposed activity by that person would subject that
			 person to sanctions under section 201. Any person who relies in good faith on
			 such an advisory opinion which states that the proposed activity would not
			 subject a person to such sanctions, and any person who thereafter engages in
			 such activity, shall not be made subject to such sanctions on account of such
			 activity.
			203.Termination of
			 sanctionsThe requirement to
			 impose sanctions under section 201 shall no longer have force or effect with
			 respect to the Government of Syria if the President determines and certifies to
			 the appropriate congressional committees that the Government of Syria—
				(1)has ceased its
			 efforts to design, develop, manufacture, or acquire—
					(A)a nuclear
			 explosive device or related materials and technology;
					(B)chemical, biological, and radiological
			 weapons; and
					(C)ballistic missiles
			 and ballistic missile launch technology;
					(2)is no longer a
			 country the government of which the Secretary of State has determined, for the
			 purposes of section 6(j) of the Export Administration Act of 1979, section 620A
			 of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control
			 Act, or any other provision of law, to be a government that has repeatedly
			 provided support for acts of international terrorism;
				(3)is in compliance
			 with all of its international commitments, including pertinent United Nations
			 Security Council resolutions;
				(4)respects the territorial integrity,
			 sovereignty, and right to exist of neighboring countries; and
				(5)poses no threat to
			 United States security, United States interests, and United States allies in
			 the region.
				204.Duration of
			 sanctions; presidential waiver
				(a)Delay of
			 Sanctions
					(1)ConsultationsIf
			 the President makes a determination under section 201 that a sanction specified
			 in such section should be imposed with respect to a foreign person, Congress
			 urges the President to initiate consultations immediately with the government
			 with primary jurisdiction over the foreign person with respect to the
			 imposition of sanctions under such section.
					(2)Actions by
			 government of jurisdictionIn order to pursue consultations under
			 paragraph (1) with the government with primary jurisdiction over a foreign
			 person described in such paragraph, the President may delay imposition of
			 sanctions under section 201 with respect to the foreign person for up to 90
			 days. Following such consultations with the government involved, the President
			 shall immediately impose such sanctions unless the President determines and
			 certifies to the appropriate congressional committees that the government has
			 taken specific and effective actions, including the imposition of appropriate
			 penalties, to terminate the involvement of the foreign person in the activities
			 that resulted in the determination by the President to impose sanctions under
			 section 201 with respect to the person.
					(b)Duration of
			 sanctionsA sanction imposed under section 201 shall remain in
			 effect—
					(1)for a period of not
			 less than two years from the date on which it is imposed; or
					(2)until such time as
			 the President determines and certifies to the Congress that the person whose
			 activities were the basis for imposing the sanction is no longer engaging in
			 such activities and that the President has received reliable assurances that
			 such person will not engage in such activities in the future, except that such
			 sanction shall remain in effect for a period of not less than one year.
					(c)Presidential
			 Waiver
					(1)In
			 generalThe President may, on a case by case basis, waive for a
			 single period of not more than six months the application of a sanction imposed
			 under section 201 with respect to a foreign person, if the President certifies
			 to the appropriate congressional committees at least 30 days before such waiver
			 is to take effect that—
						(A)such waiver is
			 vital to the national security of the United States; and
						(B)the government of
			 the country with respect to which the foreign person is a national has
			 undertaken substantial measures to prevent the acquisition and development of
			 weapons of mass destruction by the Government of Syria and to deny the
			 Government of Syria the resources and capability to engage in the
			 state-sponsorship of terrorism.
						205.Determinations
			 not reviewableA determination
			 to impose sanctions under section 201 shall not be reviewable in any
			 court.
			206.Exclusion of
			 certain activitiesNothing in
			 this title shall apply to any activities subject to the reporting requirements
			 of title V of the National Security Act of 1947.
			IIIDiplomatic
			 efforts to isolate the Government of Syria
			301.Sense of
			 Congress relating to bilateral effortsIt is the sense of Congress that the
			 Secretary of State should ensure that United States diplomatic personnel abroad
			 understand and, in their contacts with foreign officials, are communicating the
			 reasons for United States policy and sanctions against the Government of Syria,
			 and are urging foreign governments to cooperate more effectively with the
			 Government of the United States in compelling the Government of Syria to cease
			 policies and activities that threaten global peace and security.
			302.Opposition to
			 Syria’s membership and candidacy for leadership posts in United Nations
			 institutionsThe President
			 shall direct the United States Permanent Representative to the United Nations,
			 United Nations organizations and entities, and United Nations-affiliated
			 agencies and bodies, to continue to use the voice and vote of the United States
			 to oppose Syria’s membership and candidacy for leadership posts in such
			 institutions, and engage in diplomatic efforts to secure multilateral support
			 for such efforts.
			303.Actions at the
			 United Nations General AssemblyThe President shall take the necessary steps
			 to secure support for the adoption of a resolution at the United Nations
			 General Assembly holding the Government of Syria accountable for its systematic
			 violations of human rights of Syrian and Lebanese citizens and calling for the
			 appointment of a United Nations Special Rapporteur to investigate such human
			 rights violations.
			304.Actions at
			 international financial institutionsThe President shall instruct the United
			 States Executive Director at each international financial institution (as
			 defined in section 1701(c)(2) of the International Financial Institutions Act)
			 to use the voice and vote of the United States to oppose any loan or other
			 assistance to Syria and to oppose Syria’s membership in the institution.
			305.Actions at the
			 International Atomic Energy AgencyThe President shall instruct the United
			 States Permanent Representative to the International Atomic Energy Agency
			 (IAEA) to—
				(1)seek the adoption
			 of a resolution calling on Syria to declare all nuclear-related facilities,
			 immediately and unconditionally suspend any activity which could be used to
			 develop nuclear-weapons capability, and provide full access to IAEA inspectors
			 to its nuclear-related facilities;
				(2)block the allocation of funds for IAEA
			 development, environmental, or nuclear-related assistance or activity to the
			 Government of Syria or any agency or instrumentality thereof until the
			 determinations set forth in paragraphs (1) through (4) of section 102 have been
			 met; and
				(3)block membership of the Government of Syria
			 on the Board of Governors of the IAEA.
				306.Establishment
			 of United States and regional contact groupsThe President shall seek to establish
			 contact groups with relevant countries in the Middle East to provide forums in
			 which United States officials who are responsible for counter-proliferation
			 efforts are able to meet, at least twice each year, with their counterpart from
			 such countries to—
				(1)discuss the global
			 threats presented by Syrian nuclear proliferation and sponsorship of
			 international terrorism; and
				(2)develop strategies
			 to effectively address these threats.
				307.Report on
			 assistance to, and commerce with, Syria
				(a)ReportNot
			 later than 90 days after the date of the enactment of this Act, and on an
			 annual basis thereafter, the President shall transmit to the appropriate
			 congressional committees a report on assistance to, and commerce with, Syria by
			 other foreign countries during the preceding 12-month period.
				(b)ContentsEach
			 report required by subsection (a) shall, for the period covered by the report,
			 contain the following information, to the extent such information is
			 available:
					(1)A
			 description of all bilateral assistance provided to Syria by other foreign
			 countries, including humanitarian assistance.
					(2)A
			 description of Syria’s commerce with foreign countries, including an
			 identification of Syria’s trading partners and the extent of such trade.
					(3)A
			 description of the joint ventures completed, or under consideration, by foreign
			 nationals and business firms involving facilities in Syria, including an
			 identification of the location of the facilities involved and a description of
			 the terms of agreement of the joint ventures and the names of the parties that
			 are involved.
					(4)A
			 determination of the amount of debt of the Government of Syria that is owed to
			 each foreign country, including—
						(A)the amount of debt
			 exchanged, forgiven, or reduced under the terms of each investment or operation
			 in Syria involving foreign nationals; and
						(B)the amount of debt
			 owed to the foreign country that has been exchanged, forgiven, or reduced in
			 return for a grant by the Government of Syria of an equity interest in a
			 property, investment, or operation of the Syrian Government or of a Syrian
			 national.
						(5)A
			 description of the steps taken to assure that raw materials and semifinished or
			 finished goods produced by facilities in Syria involving foreign nationals do
			 not enter the United States market, either directly or through third countries
			 or parties.
					(6)An identification
			 of countries and entities that provide, or have provided, arms or military
			 supplies from Syria or that otherwise have entered into agreements with Syria
			 that could have a military application, including—
						(A)a description of
			 the military supplies, equipment, or other material sold, bartered, or
			 exchanged between Syria and such countries;
						(B)a listing of the
			 goods, services, credits, or other consideration received by Syria in exchange
			 for military supplies, equipment, or material; and
						(C)the terms or
			 conditions of any such agreement.
						(c)FormThe
			 report submitted under subsection (a) shall be in unclassified form but may
			 include a classified annex.
				IVAssistance to
			 support democracy in Syria 
			401.Declarations of
			 policyIt shall be the policy
			 of the United States to support independent human rights and pro-democracy
			 forces in Syria to promote the emergence of a democratic government in Syria
			 that will—
				(1)denounce and
			 combat terrorism;
				(2)dismantle its chemical, biological,
			 radiological, and nuclear weapons programs and commit to combating the
			 proliferation of such weapons;
				(3)respect the boundaries, sovereignty, and
			 right to exist of its neighbors and live in peace and security with all the
			 countries in the region; and
				(4)uphold and defend
			 the human rights and civil liberties of its citizens.
				402.Assistance to
			 support a transition to democracy in Syria
				(a)AuthorizationNotwithstanding
			 any other provision of law, the President is authorized to provide assistance
			 and other support for individuals and independent nongovernmental organizations
			 to support a transition to a freely-elected, internationally recognized
			 democratic government in Syria.
				(b)Activities
			 supportedAssistance provided under subsection (a) shall, to the
			 maximum extent practicable, be used to carry out the following
			 activities:
					(1)Democracy-building
			 and civil society efforts in Syria, including the provision of assistance to
			 organizations certified by the President to be independent democratic
			 organizations, victims of political repression and their families, and
			 prisoners of conscience and their families.
					(2)Radio and
			 television broadcasting to Syria to support democracy-building and civil
			 society efforts in Syria.
					(c)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated to the President sums as may be necessary for fiscal year 2008
			 and each subsequent fiscal year.
				
